NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                ______________

                                       No. 20-3567
                                     ______________

                       HARLEN ELISA RODRIGUEZ-CHAVEZ;
                                   A. A. R.-C.,
                                                Petitioners

                                             v.

           ATTORNEY GENERAL OF THE UNITED STATES OF AMERICA

                                     ______________

                        On Petition for Review of a Decision of
                           the Board of Immigration Appeals
                      (Agency Nos. A202-128-945, A202-128-946)
                         Immigration Judge: Steven A. Morley
                                   ______________

                      Submitted under Third Circuit L.A.R. 34.1(a)
                                    October 4, 2021
                                   ______________

            Before: SHWARTZ, RESTREPO, and SCIRICA, Circuit Judges.

                               (Filed: November 18, 2021)
                                    ______________

                                        OPINION *
                                     ______________




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
SHWARTZ, Circuit Judge.

       Harlen Rodriguez-Chavez and her minor child A. A. R.-C. petition for review of a

decision of the Board of Immigration Appeals (“BIA”) affirming the order of the

Immigration Judge (“IJ”) denying Rodriguez-Chavez’s applications for asylum and

withholding of removal. 1 For the reasons that follow, we will deny the petition.

                                             I

       Rodriguez-Chavez is a native and citizen of El Salvador. She entered the United

States without admission or parole in October 2014. The Department of Homeland

Security issued her a Notice to Appear in Immigration Court, charging her with

removability pursuant to 8 U.S.C. § 1182(a)(7)(A)(i)(I). Rodriguez-Chavez appeared and

conceded removability.

       Rodriguez-Chavez filed applications for asylum under 8 U.S.C. § 1158 and

withholding of removal under 8 U.S.C. § 1231(b)(3). In her asylum application, she

stated that she feared the Mara 18 gang would harm her because her father witnessed a

gang murder. At her hearing, she testified that she feared gang retaliation for the legal

work her brother provided in El Salvador and that the police could not protect her from




       1
         Rodriguez-Chavez listed A. A. R.-C. as a derivative beneficiary on her asylum
application. Because their asylum claims rise and fall together, we refer only to
Rodriguez-Chavez in this opinion. Derivative beneficiary status, however, does not exist
for withholding of removal, so A. A. R.-C. is ineligible for relief on that basis. See
Warui v. Holder, 577 F.3d 55, 58 (1st Cir. 2009); Matter of A-K-, 24 I. & N. Dec. 275,
279 (B.I.A. 2007).
                                            2
the gangs. 2 As relevant to this appeal, she also asserted that she would be persecuted

because she is a member of a purported particular social group (“PSG”): “persons

perceived to have contravened gang rules.” 3 A.R. 196. Additionally, she argued that she

would face persecution for a political opinion, namely her opposition to gang rule.

       The IJ denied Rodriguez-Chavez’s applications for asylum and withholding of

removal and ordered her removal. The IJ found Rodriguez-Chavez’s testimony to be

credible, but concluded that she was not entitled to relief because: (1) she had not

presented evidence of past persecution in El Salvador; (2) she could not establish a well-

founded fear of future persecution based on her status as a person “perceived as

contravening gang rules” because this “amorphous” category does not constitute a PSG,

A.R. 59; and (3) her political opinion claim failed since (a) there was insufficient

evidence that “the gang structure in El Salvador is, in essence, a political force that

dominates life in El Salvador,” and (b) “refusal of gang wishes is not an expression of

political points of view such that persecution for them constitutes a political persecution,”

A.R. 61-62. Because Rodriguez-Chavez could not meet the lower standard for asylum,




       2
         Rodriguez-Chavez’s brother also testified that gangs may retaliate against
Rodriguez-Chavez due to his criminal defense work in El Salvador.
       3
         Before the IJ, Rodriguez-Chavez argued that she belonged to two other PSGs but
she has not challenged the conclusion that these groups, namely (1) women who cannot
leave an abusive relationship, and (2) family members of someone who witnessed a gang
crime, are not PSGs so any arguments regarding those PSGs are thus waived. United
States v. Quillen, 335 F.3d 219, 224 (3d Cir. 2003).
                                             3
the IJ found that her claim for withholding of removal also failed. Rodriguez-Chavez

appealed to the BIA.

       The BIA adopted the IJ’s opinion and dismissed the appeal. The BIA determined

that: (1) “persons perceived to have contravened gang rules” is not a cognizable PSG

because it is “amorphous” and Rodriguez-Chavez “presented insufficient evidence to

show that Salvadoran society perceives, considers, or recognizes such individuals as

being treated any differently than any other person opposing the purposes of the gang,”

and (2) her political opinion claim failed because she did not “establish that the gangs

would target her based on her belief that her opposition to the gang was a political

opinion.” A.R. 3. As a result, the BIA found that Rodriguez-Chavez was not entitled to

asylum or withholding of removal.

       Rodriguez-Chavez petitions for review.

                                            II 4

       An alien who enters the United States without permission is removable. See 8

U.S.C. §§ 1182(a)(6)(A)(i), 1227(a)(1)(A). A removable alien may be eligible for



       4
         The BIA had jurisdiction under 8 C.F.R. § 1003.1(b)(3), and we have jurisdiction
over final orders of the BIA under 8 U.S.C. § 1252(a)(1). See Garcia v. Att’y Gen., 665
F.3d 496, 502 n.4 (3d Cir. 2011).
       Where, as here, the BIA expressly adopts portions of the IJ opinion, we review
both the IJ and BIA decisions. See S.E.R.L. v. Att’y Gen., 894 F.3d 535, 543-44 (3d Cir.
2018). We review legal determinations de novo and “accept factual findings if supported
by substantial evidence,” meaning we must “uphold the agency’s determination unless
the evidence would compel any reasonable fact finder to reach a contrary result.” Sesay
v. Att’y Gen., 787 F.3d 215, 220 (3d Cir. 2015) (citations omitted).
                                            4
asylum if she demonstrates that she is “unable or unwilling to return to, and is unable or

unwilling to avail [herself] . . . of the protection of, [the country to which she would be

removed] because of persecution or a well-founded fear of persecution on account of . . .

membership in a [PSG] . . . or political opinion.” 8 U.S.C. § 1101(a)(42)(A); see also id.

§ 1158(b)(1)(B)(i). We first address Rodriguez-Chavez’s PSG claim and then turn to her

political opinion claim.

                                              A

       Substantial evidence supports the BIA’s and IJ’s finding that “persons perceived

to have contravened gang rules” is not a cognizable PSG. A.R. 3; Pet’r Br. at 3. A PSG

must be: “(1) composed of members who share a common immutable characteristic,

(2) defined with particularity, and (3) socially distinct within the society in question.”

S.E.R.L. v. Att’y Gen., 894 F.3d 535, 540 (3d Cir. 2018) (quotation marks and citation

omitted). Particularity “addresses the outer limits of a group’s boundaries and is

definitional in nature, whereas social distinction focuses on whether the people of a given

society would perceive a proposed group as sufficiently separate or distinct.” Id. at 548

(quotation marks omitted). To satisfy the particularity requirement, “an alleged social

group [must] have discrete and . . . definable boundaries that are not amorphous,

overbroad, diffuse, or subjective, so as to provide a clear standard for determining who is

a member.” Id. (quotation marks and citation omitted).

       Rodriguez-Chavez’s proposed PSG lacks social visibility and definable

boundaries. First, the concept of “contravening gang rules” is vague. For example, it is
                                              5
unclear whether “contravening gang rules” means only active contravention, such as

defying curfews, requests for bribes, or recruitment efforts, or if it also captures more

passive opposition to gang activity, of which the gang itself may not even be aware.

Second, there is no evidence that Salvadoran society would recognize those who

contravene gang rules as socially distinct or different from others who oppose gangs.

Third, a similar and more specific group than that which Rodriguez-Chavez proposes—

those targeted for resisting gang recruitment—is not recognized as a cognizable PSG

because such a group is neither particular nor socially distinct. See Santos-Ponce v.

Wilkinson, 987 F.3d 886, 890 (9th Cir. 2021) (explaining that “minors who oppose gang

membership” is not “sufficiently particular or socially distinct”); Paiz-Morales v. Lynch,

795 F.3d 238, 244 (1st Cir. 2015) (concluding that proposed group of individuals

opposed to gang membership lacked particularity because “[a] group consisting of all

Guatemalan citizens who do not sport gang colors and tattoos is by definition too

amorphous and overbroad to be particular”); Rodas-Orellana v. Holder, 780 F.3d 982,

991-93 (10th Cir. 2015) (holding that proposed group of “El Salvadoran males threatened

and actively recruited by gangs, who resist joining because they oppose the gangs” lacked

social distinction); see also Quintanilla-Mejia v. Garland, 3 F.4th 569, 589 (2d Cir. 2021)

(concluding that “former gang members who renounce their gang membership,” “former

gang members who actively oppose gangs,” and “persons who (regardless of former gang

association) work to help youths resist gang membership” in El Salvador do not satisfy

the particularity or social distinction elements). Accordingly, Rodriguez-Chavez has
                                              6
failed to demonstrate that her proposed PSG is particular or socially distinct. Thus, her

alleged fear of persecution based upon membership in such a group does not provide a

basis for asylum.

                                             B

       To qualify for asylum based on a political opinion, a petitioner must demonstrate

that she has faced or will face persecution because of that opinion. 8 U.S.C.

§ 1101(a)(42)(A); INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992); see also Ndayshimiye

v. Att’y Gen., 557 F.3d 124, 129 (3d Cir. 2009) (“[A] key task for any asylum applicant

is to show a sufficient ‘nexus’ between persecution and one of the listed protected

grounds.”). Even assuming Rodriguez-Chavez’s views about gangs constitute a political

opinion, substantial evidence supports the BIA’s conclusion that she “did not meet her

burden to establish that the gangs would target her based on . . . her opposition to the

gang.” A.R. 3. She has not shown that the gang was aware of her opinion or that the

gang would persecute her because of that opinion. As a result, her political opinion claim

fails. 5 See Valdiviezo-Galdamez v. Att’y Gen., 663 F.3d 582, 609 (3d Cir. 2011)

(rejecting asylum claim where there was “no evidence that [petitioner’s] refusal to join



       5
         Indeed, Rodriguez-Chavez does not contest this no-nexus finding, arguing
instead that the IJ erred by requiring that the potential persecutor “must be a government,
or that the applicant must have a political opinion regarding a formal government.” Pet’r
Br. at 30. We need not address this argument because, even assuming that the
Salvadoran gangs constitute a government for asylum purposes, Rodriguez-Chavez has
failed to establish the requisite nexus between her political opinion and the threat of
future persecution by those gangs.
                                               7
was taken by the gang as an expression of [a] political opinion” and concluding that

“refusal . . . based on an internally held political opinion . . . cannot support a claim that

he was persecuted on account of that political opinion”). 6

                                              III

       For these reasons, we will deny the petition for review.




       6
        Because Rodriguez-Chavez’s asylum claims fail, she is also not entitled to
withholding of removal, which carries a higher standard of proof. See Blanco v. Att’y
Gen., 967 F.3d 304, 315 (3d Cir. 2020).
                                           8